Detailed Office Action

Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
	Acknowledgement is hereby made of receipt and entry of the communication filed 24 January, 2020. Claims 1-5 are pending in the instant application and currently under examination.

37 C.F.R. § 1.98
	The information disclosure statement filed 24 January, 2020, has been placed in the application file and the information referred to therein has been considered.

35 U.S.C. § 112, First Paragraph
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-5 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable The claims are directed toward a method of inducing a protective immune response against an Ebola virus (EBOV) infection in a subject comprising administering a prophylactically effective amount of a recombinant chimpanzee adenovirus type 3 (ChAd3) vector comprising a nucleic acid encoding an EBOV glycoprotein (gp), followed by administering to the subject a prophylactically effective amount of a modified vaccinia virus Ankara (MVA) vector encoding an EBOV gp. Additional limitations recite the utilization of the ZEBOV or SEBOV gps.
	The legal considerations that govern enablement determinations pertaining to undue experimentation have been clearly set forth. Enzo Biochem, Inc., 52 U.S.P.Q.2d 1129 (C.A.F.C. 1999). In re Wands, 8 U.S.P.Q.2d 1400 (C.A.F.C. 1988).  Ex parte Forman 230 U.S.P.Q. 546 (PTO Bd. Pat. App. Int., 1986).  The courts concluded that several factual inquiries should be considered when making such assessments including the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples, the nature of the invention, the state of the prior art, the relative skill of those in that art, the predictability or unpredictability of the art and the breadth of the claims. In re Rainer, 52 C.C.P.A. 1593, 347 F.2d 574, 146 U.S.P.Q. 218 (1965).  The disclosure fails to provide adequate guidance pertaining to a number of these considerations as follows:
1)	The disclosure fails to provide adequate guidance pertaining to the correlates and mechanisms of human protection. The nature, titer, and specificity of the immune response required for human protection remains to be elucidated. As Meyer et al. (2019) note the correlates of human protection remain ambiguous at best. The 
2)	Data obtained from animal models is not always clinically relevant. It has been well-documented that many immune responses elicited by vaccines in animal models are not reflected in clinical trials because of differences in dosage, pre-existing vector-specific immunity, or divergent host genetics (Meyer et al., 2019). Moreover, each vaccine platform appears to generate a different and unique immune response that needs to be validated in the clinic. Additionally, in vitro neutralizing activity does not seem to correlate with Ab-mediated protection.
3)	Filovirus disease is characterized by uncontrolled virus replication and the activation of host responses that contribute to pathogenesis (Messaoudi et al., 2015). The clinical sequelae associated with Ebola virus (EBOV) is rapid (5-7 days after symptom onset) and associated with high fatality rates. Thus, any given immune response will need to be particularly robust to be effective. EBOV infection is also associated with inhibition of macrophage, dendritic cell, B cell, and T cell responses. EBOV infection also inhibits type I IFN production by interfering with the ability of the host cell to detect the presence of viral products in the cytosol. It is also not readily manifest how these different functions relate to specific mechanisms that drive disease such as inflammation, vascular leakage, and coagulopathy, and how this relates to the virulence of different filovirus species.
4)	Currently there are no approved treatments or vaccines for ebola hemorrhagic fever (EHF) (Reed et al., 2007; Falzarano et al., 2011; Messaoudi et al., 2015; Meyer et al., 2019)). While a considerable amount of work has been done in animal models, nevertheless, a suitable animal model has yet to be validated in the clinic. Even NHP models suffer from limitations because of the many differences 
5)	The disclosure fails to provide any data from an art-recognized animal model demonstrating the claimed compositions are truly effective at preventing/treating EBOV infection.
	Accordingly, when all the aforementioned factors are considered in toto, the skilled artisan would reasonably conclude the claimed invention is not enabled.

Nonstatutory Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 U.S.P.Q.2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 U.S.P.Q.2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 U.S.P.Q. 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 U.S.P.Q. 761 (C.C.P.A. 1982); In re Vogel, 422 F.2d 438, 164 U.S.P.Q. 619 (C.C.P.A. 1970); and In re Thorington, 418 F.2d 528, 163 U.S.P.Q. 644 (C.C.P.A. 1969).  



The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

	Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,526,777. Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the instant application are directed toward a method of inducing a protective immune response against an Ebola virus infection in a subject, the method comprising intramuscularly administering an 10 to 1012 viral particles of a recombinant chimpanzee adenovirus type 3 (ChAd3) vector comprising a nucleic acid encoding an Ebola virus glycoprotein, followed by administering to the subject a prophylactically effective amount of a modified vaccinia virus Ankara (MVA) vector comprising a nucleic acid encoding the Ebola virus glycoprotein. Additional limitations specify the nature of the EBOV GP (e.g., Zaire (claim 2) or Sudan (claim 4)) or the insert encoding said proteins (claims 3 and 5). The claims of the ‘777 patent are nearly identical to those set forth in the instant application. The ‘777 patent provides an actual effective dose and anticipates the claims in the instant application.

	Correspondence
	Any inquiry concerning this communication should be directed to Jeffrey S. Parkin, Ph.D., whose telephone number is (571) 272-0908. The Examiner can normally be reached Monday through Friday from 10:00 AM to 6:00 PM. A message may be left on the Examiner's voice mail service. If attempts to reach the examiner are unsuccessful, the Examiner's supervisor, Janet L. Andres, Ph.D., can be reached at (571) 272-0867. Direct general status inquiries to the Technology Center 1600 receptionist at (571) 272-1600.

Applicants are reminded that except as provided in paragraphs 37 C.F.R. § 1.1(a)(3)(i), (a)(3)(ii), and (d)(1) of this section,  or to specific areas within the Office as set out in paragraphs (a)(1), and (a)(3)(iii) of this section. Patent-related papers may be hand-carried to the Office in Alexandria, Va. Correspondence cannot be hand-carried to the Regional Offices. If the correspondence is hand-carried to the Office, with limited exceptions (see M.P.E.P. § 502, subsection III) it must be delivered to: United States Patent and Trademark Office, Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA 22314. Applicants are encouraged consider filing new patent applications (as well as patent-related correspondence) via the Office electronic filing system (EFS-Web) whenever permitted. See the EFS-Web Guidance and Resources page of the USPTO website (www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources) for additional information. See also M.P.E.P. § 502.05. All patent application related correspondence transmitted by facsimile must be directed to the central facsimile number, with a few exceptions below. The central facsimile number is (571) 273-8300. Replies to Office actions including after-final amendments that are transmitted by facsimile must be directed to the central facsimile number. Correspondence such as draft proposed amendments for interviews may continue to be transmitted by facsimile to the Technology Centers (TCs) and should be made of record as part of the interview summary record. See M.P.E.P. § 713.04. New applications cannot be transmitted by facsimile and are not entitled to the benefit of a Certificate of Transmission under 37 C.F.R. § 1.8.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully,


27 March, 2021